IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40788

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 708
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 15, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ROBERT RAY FERGUSON,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for aggravated assault, affirmed; order
       relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Robert Ray Ferguson pled guilty to aggravated assault. Idaho Code §§ 18-901(a), 18-
905(b). The district court sentenced Ferguson to a unified term of five years, with a minimum
period of confinement of two years and retained jurisdiction. Following the period of retained
jurisdiction, the district court relinquished jurisdiction. Ferguson appeals asserting that the
district court abused its discretion by relinquishing jurisdiction and by imposing an excessive
sentence.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district



                                                1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Ferguson
has failed to show that the district court abused its discretion by relinquishing jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, the district court’s order relinquishing jurisdiction and Ferguson’s judgment of
conviction and sentence are affirmed.




                                                     2